Citation Nr: 1410071	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-29 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral knee arthritis.

3.  Entitlement to service connection for residuals of dental surgery.

4.  Entitlement to service connection for hammertoe deformity of the left 4th and 5th toes.

5.  Entitlement to service connection for ear infections.

6.  Entitlement to service connection for facial scarring.

7.  Entitlement to service connection for a lung disorder.

8.  Entitlement to service connection for hammertoe deformity of the right 5th toe.

9.  Entitlement to an initial rating greater than 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine, beginning August 24, 2011.

10.  Entitlement to an initial compensable rating for degenerative disc disease and degenerative joint disease of the lumbar spine, prior to August 24, 2011.

11.  Entitlement to an initial rating greater than 20 percent for radiculopathy of the left lower extremity, beginning August 24, 2011.

12.  Entitlement to an initial compensable rating for radiculopathy of the left lower extremity, prior to August 24, 2011.

13.  Entitlement to an initial rating greater than 20 percent for fibromyalgia, beginning July 1, 2010.

14.  Entitlement to an initial rating greater than 10 percent for fibromyalgia, prior to July 1, 2010.

15.  Entitlement to an initial rating greater than 10 percent for temporomandibular joint syndrome, beginning July 17, 2009.

16.  Entitlement to an initial compensable rating for temporomandibular joint syndrome, prior to July 17, 2009.

17.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.

18.  Entitlement to an initial compensable rating for irritable bowel syndrome.

19.  Entitlement to an initial compensable rating for internal hemorrhoids and anal fistula.

20.  Entitlement to an initial compensable rating for removal of multiple precancerous area and skin tags with actinic keratosis right chin and lupus.

21.  Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an April 2010 rating decision, the RO increased the initial rating to 10 percent (from noncompensable) for temporomandibular joint (TMJ) syndrome, effective July 17, 2009.  In a September 2013 rating decision, the RO:  increased the initial rating to 20 percent (from 10 percent) for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine, effective August 24, 2011; granted a separate 20 percent rating for radiculopathy of the left lower extremity, effective August 24, 2011; and increased the initial rating to 20 percent (from 10 percent) for fibromyalgia, effective July 1, 2010.  Because less than the maximum schedular ratings were assigned for these disabilities, and because the higher ratings were not made effective from the date service connection was awarded, the issues remain on appeal to the Board as set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).

The issues pertaining to ear infections, facial scarring, a lung disorder, hammertoe deformity of the right 5th toe, fibromyalgia, TMJ syndrome, internal hemorrhoids and anal fistula, removal of multiple precancerous area and skin tags with actinic keratosis right chin and lupus, and entitlement to a total disability rating for compensation based on individual unemployability (TDIU) are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss for VA purposes in either ear.

2.  The Veteran does not have arthritis of either knee.

3.  The Veteran had non-restorable tooth #30 extracted during service without loss of substance of the maxilla or mandible, but with residual right lower lip paresthesia.

4.  The Veteran has hammertoe deformity of the left 4th and 5th toes that cannot be reasonably disassociated with her active military service.

5.  Prior to April 1, 2009, the Veteran's service-connected DDD and DJD of the lumbar spine was manifested by pain with limited motion.  Flexion of the thoracolumbar spine was not limited to 60 degrees or less; combined range of motion of the thoracolumbar spine was not to 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not shown; incapacitating episodes were not shown; and objective neurologic abnormalities other than left lower extremity radiculopathy were not shown.

6.  From April 1, 2009, through August 23, 2011, the Veteran's service-connected DDD and DJD of the lumbar spine was manifested by pain with limited motion.  Flexion of the thoracolumbar spine was limited to 45 degrees, but not to 30 degrees or less; incapacitating episodes were not shown; and objective neurologic abnormalities other than left lower extremity radiculopathy were not shown.

7.  From August 24, 2011, the Veteran's service-connected DDD and DJD of the lumbar spine has been manifested by pain with limited motion.  Flexion of the thoracolumbar spine has been limited to 30 degrees.  Ankylosis of the spine, incapacitating episodes, and objective neurologic abnormalities other than left lower extremity radiculopathy have not been shown.

8.  Since the award of service connection, the Veteran's radiculopathy of the left lower extremity has been manifested by radiating pain and numbness reflective of moderate incomplete paralysis of the sciatic nerve.  Moderately severe or severe incomplete paralysis, or complete paralysis has not been shown.

9.  Since the award of service connection, the Veteran's bilateral plantar fasciitis has been manifested by pain on manipulation and use of the feet equating to moderate disability; severe or pronounced disability has not been shown.

10.  Since the award of service connection, the Veteran's irritable bowel syndrome (IBS) has been manifested by daily diarrhea with constipation less often and abdominal cramps, which has resulted in frequent episodes of bowel disturbance with abdominal distress equating to moderate disability; severe disability has not been shown.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

2.  Bilateral knee arthritis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  Service connection is not permissible for removal of tooth #30.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.381, 4.150 (2013).

4.  Right lower lip paresthesia was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.114 (2013).

5.  Hammertoe deformity of the left 4th and 5th toes was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

6.  Prior to April 1, 2009, the criteria for an initial rating in excess of 10 percent for DDD and DJD of the lumbar spine were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2013). 

7.  From April 1, 2009, through August 23, 2011, the criteria for a 20 percent rating, but no higher, for DDD and DJD of the lumbar spine were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2013). 

8.  From August 24, 2011, the criteria for a 40 percent rating, but no higher, for DDD and DJD of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2013). 

9.  Prior to August 24, 2011, the criteria for a 20 percent initial rating for radiculopathy of the left lower extremity were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013). 

10.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013). 

11.  The criteria for a 10 percent initial rating, but no higher, for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).

12.  The criteria for a 10 percent initial rating, but no higher, for IBS have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's July 2008 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's service connection claims pertaining to bilateral hearing loss, bilateral knee arthritis, residuals of dental surgery, and hammertoe deformity.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  She was told the criteria for substantiating a claim of service connection.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of these claims, including the opportunity to present pertinent evidence. 

As to the Veteran's claims pertaining to DDD and DJD of the lumbar spine, radiculopathy of the left lower extremity, bilateral plantar fasciitis and IBS, the claims arise from a decision granting the underlying benefit sought.  Once a claim is substantiated to this degree, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed for any of the claims on appeal.

The duty to assist the Veteran has been satisfied in this case for these claims.  The RO has obtained the Veteran's service treatment records, private treatment records and other post-service Federal treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for deciding these service connection and rating claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiners reviewed the claims file, and took into account the Veteran's statements and treatment records, which allowed for a fully-informed opinion or evaluation of the claimed disabilities.  Id. 

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. at 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

II.  Analysis

A.  Service Connection Claims

1.  General Legal Criteria

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Moreover, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, certain chronic diseases, such as arthritis and sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim).  

2.  Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss.  She believes that she has hearing loss related to her duties as a weapons loader for 17 years during service.  This claim turns on whether she has hearing loss.  In her August 2009 notice of disagreement, July 2010 substantive appeal and a June 2011 statement, the Veteran asserts that she does in fact have hearing loss.

In addition to the provisions noted above, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Evidence in the record indicates that the Veteran may have hearing loss.  In addition to her statements asserting that she has hearing loss, post-service treatment records from the 82nd Medical Group include a November 2007 record showing tinnitus with suspected hearing loss.  Audiometric testing showed normal hearing in the right ear.  Although there is a diagnosis of mild high frequency sensorineural hearing loss in the left ear, the record notes that this is between 6000 and 8000 Hertz.  A May 2010 record notes the Veteran's complaints of difficulty hearing.  The record includes an assessment of abnormal auditory perception.  However, audiometric testing was conducted that showed essentially normal hearing in both ears.  In June 2010, it was noted that the Veteran had a significant change in hearing in the right ear during military service.  Abnormal auditory perception was again assessed.  

In July 2008, the Veteran underwent a VA audiological examination.  Audiometric testing and speech recognition scores were within normal limits.  No diagnosis of hearing loss was made.  A VA physician who conducted an August 2008 ear examination noted that the Veteran had subjective hearing loss compared to a normal hearing examination.  Another VA examination was conducted in July 2011.  Audiometric testing and speech recognition scores were again normal.  The examiner stated that no hearing loss was present.

In consideration of this evidence, the Board finds that the Veteran does not have hearing loss for VA purposes in either ear.  Although she has subjective hearing difficulty, abnormal auditory perception was noted by a clinician, and hearing loss was diagnosed for 6000 Hertz and greater, hearing impairment for VA compensation purposes is defined under 38 C.F.R. § 3.385.  It is based on a mechanical operation of measuring puretone thresholds and speech recognition scores.  The levels necessary to meet the criteria for such hearing loss have not been shown during the pendency of the claim.  Section 3.385 has been upheld as a valid regulation for defining hearing loss and limiting hearing disability below 6000 Hertz.  See Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).  Here, the preponderance of the evidence shows that the Veteran does not have hearing loss.

In the absence of proof of a present disability, there can be no valid claim, and hearing loss has not been shown in this case.  See McClain, 21 Vet. App. at 321; Brammer, 3 Vet. App. at 225.  Consequently, service connection is not warranted for bilateral hearing loss.

3.  Bilateral Knee Arthritis

The Veteran contends that service connection is warranted for arthritis of the knees because she was told that she has arthritis throughout her military career.  She asserts that magnetic resonance imaging (MRI) should be performed rather than x-rays to determine whether she has arthritis.

The Veteran was examined by VA in July 2008.  Her complaints of knee pain were noted.  X-rays were taken of the knees.  The results show that both knee joints appeared normal and no abnormalities were identified.  After a physical examination, the examiner provided a diagnosis of chronic strain of the left and right knee.  Based on this evidence, and similar to the bilateral hearing loss claim, service connection for bilateral knee arthritis is not warranted because the evidence does not show that the Veteran has the present disability.  See McClain, 21 Vet. App. at 321; Brammer, 3 Vet. App. at 225.

Although the Veteran is competent to report symptoms observable to a lay person, such as knee pain, the diagnosis of arthritis requires medical expertise and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Here, the Veteran reported her complaints of knee pain to the expert VA examiner who conducted an examination and x-ray testing.  No diagnosis of arthritis was made and if arthritis existed in the knees, the examiner would have likely provided the diagnosis.  Instead, the examiner provided a diagnosis of strain.  The Board finds that the July 2008 VA examination is the most probative evidence as to whether the Veteran has arthritis in the knees.  Additionally, the Board does not find it necessary to remand the claim for a MRI of the knees as the examiner is presumed to have the expertise concerning the proper testing to make a correct diagnosis.  The remaining evidence of record does not show that the Veteran has arthritis of the knees.  A May 2007 service record notes that the Veteran's knee pain was "possibly arthritis," but the Board does not find this speculative possibility sufficient to establish the existence of the present disability.  Moreover, service dental records include knee arthritis as part of the Veteran's problem history, but these assessments were also not based on radiographic evidence.

The Board notes that the scope of a claim is not solely limited to the disability claimed by the Veteran, but rather it is based on the symptoms and diagnoses set forth in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the Veteran's case, however, service connection has been awarded for right knee strain and left knee strain.  Thus, it is not improper to decide the present claim based on the specific diagnosis of arthritis as service connection is already in effect for knee disabilities.  Accordingly, service connection for bilateral knee arthritis is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

4.  Residuals of Dental Surgery

The service treatment records show that the Veteran's tooth #30 was found to be non-restorable in January 2006.  The tooth was removed in June 2006 and implant was placed.  Later than month, the implant was replaced with a shorter implant due to partial paresthesia form the previous implant.  However, no improvement to the paresthesia was noted.  In her August 2009 notice of disagreement, the Veteran contended that service connection should be warranted because she has no feeling in the bottom portion of the right side of her lip.

In considering the evidence, the Board first finds that service connection is not warranted for removal of the Veteran's tooth #30.  The tooth was found to be carious and non-restorable, and removing it was not the result of trauma.  For VA compensation purposes, treatable carious teeth, replaceable missing teeth, dental alveolar abscesses, and periodontal disease are not considered disabilities.  See 38 C.F.R. § 3.381(b).  Instead, service connection is permissible for loss of teeth only when due to loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. § 4.150.  Two VA dental examinations were conducted during the pendency of the claim.  Both the August 2008 and the August 2011 VA examiners did not indicate that there was such loss of substance.  Rather, the examiners noted that tooth #30 was a non-restorable tooth that was replaced.  There is no evidence to the contrary.  Consequently, service connection is not permissible for removal of tooth #30.  See 38 C.F.R. §§ 3.381(b); 4.150.

Although the removal of the tooth is not a disability for compensation purposes, the evidence shows that there was nevertheless separate residual disability.  The evidence shows that the initial tooth replacement in June 2006 was apparently too long and resulted in partial paresthesia.  The August 2008 VA examiner stated that there was moderate paresthesia on the right side of the lower lip, which is most likely permanent since it had been two years since the implant of tooth #30.  The August 2011 VA examiner found that there was slight to moderate paresthesia on the right side of the lower lip and agreed that the lip paresthesia will be permanent.

Based on this evidence, the Veteran has right lower lip paresthesia as a residual of the dental treatment during service.  Injuries of the lips are potentially ratable disabilities.  See, e.g., 38 C.F.R. § 4.114, Diagnostic Code 7201.  Accordingly, because the Veteran's right lower lip paresthesia was incurred in service, service connection is warranted.


5.  Hammertoe Deformity of the Left 4th and 5th Toes

The Veteran contends that service connection is warranted for hammertoe deformity of the left 4th and 5th toes due to wearing steel-toed boots for many years during service.  In the October 2008 rating decision, the RO granted service connection for hammertoe deformity of the right 4th toe for this reason as that specific hammertoe deformity was diagnosed during the July 2008 VA examination.  In her August 2009 notice of disagreement, the Veteran asserted that the right 4th toe is not the only toe that has a hammertoe deformity.

Although the July 2008 VA examiner only provided a diagnosis of hammertoe deformity of the right 4th toe, the Veteran was seen by a private podiatrist beforehand in May 2008.  After a physical examination, the podiatrist provided a diagnosis of hammertoe deformity of the 4th and 5th toes of both feet.

In weighing this evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has the present disability of hammertoe deformity of the left 4th and 5th toes.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Similar to the service-connected hammertoe deformity of the right 4th toe, the Board finds that the Veteran's hammertoe deformity of the left 4th and 5th toes was incurred in service.  Therefore, service connection for hammertoe deformity of the left 4th and 5th toes is warranted.

B.  Rating Claims

1.  General Legal Criteria

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628(1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The rating issues decided herein are based on the assignment of a disability rating following the initial award of service connection.  Fenderson, 12 Vet. App. at 126.  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id.  If later evidence indicates that the degrees of disabilities increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods.  Id.  The RO has created staged ratings for several of the claims as detailed in the Introduction.

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, with respect to each of the claims herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

2.  DDD and DJD of the Lumbar Spine

In the October 2008 rating decision, the RO granted service connection for DDD and DJD of the lumbar spine.  A 10 percent disability rating was awarded effective October 1, 2007 under Diagnostic Code 5237 for evaluating lumbosacral strain.  During the appeal process, in the September 2013 rating decision, the disability rating was increased to 20 percent effective August 24, 2011.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral strain and other disabilities pertaining to the spine will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

Additionally, Note (1) provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

As service connection is in effect for DDD, the disability may also be evaluated under Diagnostic Code 5243 for evaluating intervertebral disc syndrome.  In addition to the General Rating Formula, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent rating with evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

In her October 2009 notice of disagreement, the Veteran stated that she believes at least a 20 percent rating is warranted for this disability.  In June 2011, she contended that a higher rating is warranted.  The Veteran did not believe that her range of motion was measured accurately at a July 2008 VA examination.  She stated that the condition affects nearly all her activities of daily life.  The Veteran stated that she cannot stand for more than ten minutes at a time and that she has a hard time with the simplest activities such as sweeping and washing dishes. 

In July 2008, the Veteran underwent a VA compensation examination.  She had similar complaints concerning low back pain and an inability to perform activities after a short amount of time.  The Veteran denied that the low back pain affected her usual occupation though as she did mostly sedentary work prior to retiring from service.  She also denied any prolonged periods of incapacitation.  Examination of the lumbar spine showed normal lumbar lordosis and no paraspinous spasm.  Range of motion testing during the examination revealed forward flexion to 110 degrees with pain at 90 degrees, extension to 5 degrees with pain at 5 degrees, lateral flexion to 30 degrees bilaterally with pain at 30 degrees, and lateral rotation to 30 degrees bilaterally with pain at 30 degrees.  There was no additional limitation with repetitive use.  The examiner provided a diagnosis of lumbar spine DDD and DJD.

The July 2008 VA examination reflects that a rating in excess of 10 percent is not warranted based on limitation of motion of the thoracolumbar spine as flexion of the thoracolumbar spine was not limited to 60 degrees or less.  Additionally, the combined range of motion of the thoracolumbar spine was not to 120 degrees or less.  This is so even with consideration of the effects of painful motion and other factors as the examiner indicated that other factors did not result in additional functional loss.  See 38 C.F.R. §§ 4.40, 4.59 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The Veteran's painful motion is contemplated by the 10 percent rating for this time period.

Although the Veteran stated that the range of motion measurements from the July 2008 VA examination were in error, she presented no basis for this belief.  The examination report does not reveal any indication that the measurements are incorrect.  Additionally, a July 2007 treatment record during service shortly before her retirement indicated that she had full range of motion of the spine.  Thus, the evidence shows that the Veteran's range of motion of the lumbar spine worsened since service, the limitation of which was already contemplated by the 10 percent rating.

The July 2008 VA examination also showed that a rating in excess of 10 percent is not warranted during this time period under the other portion of the General Rating Formula allowing for a higher rating for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There was no spasm evident and lordosis was normal.  The July 2008 VA examiner also noted that the Veteran denied experiencing prolonged periods of incapacitation and there was no indication that incapacitating episodes as defined for VA rating purposes had occurred.  Thus, a higher rating during this time period is also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As to possible objective neurologic abnormalities, a separate rating is in effect for radiculopathy of the left lower extremity, the evaluation of which is addressed below.  No other neurologic abnormalities were evident based on the July 2008 VA examination.  Therefore, no separate rating for an objective neurologic abnormality is warranted during this time period other than for which is already in effect.

Subsequent to the July 2008 VA examination, the evidence shows that the Veteran's lumbar spine disability worsened.  Treatment records from the 82nd Medical Group note complaints of low back pain and the inability to complete daily activities.  Notably, an October 2009 record documents that the Veteran's range of motion of the thoracolumbar spine was 50 percent of normal due to low back pain.  Half of normal forward flexion of the thoracolumbar spine is 45 degrees.  This level of limitation of motion is sufficient to warrant a 20 percent rating under the General Rating Formula as flexion of the thoracolumbar spine was limited to 60 degrees or less.  This is particularly so with consideration of the effects of painful motion and resolution of reasonable doubt in the Veteran's favor as the complete range of motion measurements were not provided in these treatment records.  See 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.59; see also DeLuca, 8 Vet. App. at 205-206.

Although the treatment record documenting the increase in severity of the Veteran's low back disability is dated in October 2009, the evidence shows that the increase likely occurred earlier in April 2009.  A September 2009 record indicates that the Veteran fell in April 2009, which led to the renewed low back complaints.  Thus, when reasonable doubt is resolved in her favor, the Board finds that a 20 percent rating is warranted for DDD and DJD of the lumbar spine effective April 1, 2009, as that is the earliest date when the increase is factually ascertainable.  See 38 C.F.R. §§ 3.102, 4.3, 3.400(o) (2013).

Prior to an August 24, 2011 VA examination of the spine, the evidence does not show that a rating in excess of the newly assigned 20 percent was warranted based on limitation of motion of the thoracolumbar spine, incapacitating episodes, or a separate rating for objective neurologic abnormalities other than for radiculopathy of the left lower extremity, which is addressed below.

At the August 2011 VA examination, the Veteran complained of constant low back pain that affected her daily chores and activities, particularly after ten minutes of use.  Range of motion testing of the thoracolumbar spine revealed that she had forward flexion to 45 degrees with pain at 30 degrees, extension to 10 degrees with pain at 10 degrees, lateral flexion to 15 degrees bilaterally with pain at 15 degrees, and lateral rotation to 15 degrees bilaterally with pain at 15 degrees.  Repetitive testing showed identical measurements.  The examiner indicated that there was no additional limitation of motion or functional loss due to repetitive use.  Examination also revealed tenderness to palpation but no spasm.  No neurologic abnormalities were evident other than radiculopathy of the left lower extremity, which is addressed below.  The examiner noted that the Veteran has intervertebral disc syndrome, but has not experienced any incapacitating episodes.  The examiner also indicated that the low back disability affects the Veteran's activities of daily living, usual employment and recreational activities.  The examiner provided a diagnosis of DDD of the lumbar spine.

The August 2011 VA examination does not show that a higher rating is warranted for incapacitating episodes, or that a separate rating is warranted for objective neurologic abnormalities other than for radiculopathy of the left lower extremity, which is addressed below.  However, the results of the examination tend to show that the Veteran's service-connected disability had worsened in the context of limitation of motion of the thoracolumbar spine.  The Veteran was able to forward flex to 45 degrees and the examiner indicated no change or additional functional loss based on repetitive motion.  Nevertheless, the examiner expressly found that "objective" evidence of painful motion began at 30 degrees of forward flexion.

With consideration of the effects of painful motion and when reasonable doubt is resolved in the Veteran's favor, the Board finds that this evidence shows that forward flexion of her thoracolumbar spine was limited to 30 degrees as of the date of the VA examination when such limitation became factually ascertainable.  See 38 C.F.R. §§ 3.102, 3.400(o), 4.3, 4.40, 4.59; see also DeLuca, 8 Vet. App. at 205-206.  When forward flexion of the thoracolumbar spine is limited to 30 degrees or less, a 40 percent rating is warranted under the General Rating Formula.  Therefore, the Board finds that a 40 percent rating is warranted for DDD and DJD of the lumbar spine effective August 24, 2011.  An event higher 50 percent or 100 percent rating is not warranted as unfavorable ankylosis of the thoracolumbar spine or the entire spine has not been evident or approximated during this time period or during any period since the award of service connection.

In sum, the Board finds that staged ratings are warranted for the Veteran's service-connected DDD and DJD of the lumbar spine.  See Fenderson, 12 Vet. App. at 126.  Prior to April 1, 2009, a rating in excess of 10 percent is not warranted.  Effective April 1, 2009, through August 23, 2011, a 20 percent rating, but no higher, is warranted.  Lastly, effective August 24, 2011, a 40 percent rating, but no higher, is warranted.  In reaching these conclusions, the Board has considered and applied the benefit-of-the-doubt doctrine as detailed above.  As the preponderance of the evidence is against even higher ratings during any stage, the doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

3.  Radiculopathy of the Left Lower Extremity

In the September 2013 rating decision, the RO granted a separate rating for radiculopathy of the left lower extremity.  A 20 percent disability rating was awarded effective August 24, 2011 under Diagnostic Code 8520 for evaluating paralysis of the sciatic nerve.  Prior to that time, the radiculopathy was included as part and parcel of the Veteran's service-connected DDD and DJD of the lumbar spine.

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," or "severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

Prior to August 24, 2011, the July 2008 VA examiner noted that the Veteran described her low back pain as radiating into her left lower extremity at times.  She indicated that she experienced numbness and a tingling sensation in her left lower extremity.  MRI showed that there was narrowing on the left at L5-S1.  Neurological examination was not normal as there was reduced sensation in the distribution of the S1 nerve on the left.  In addition to the diagnosis of lumbar DDD and DJD, the examiner provided a diagnosis of radiculopathy of the left lower extremity.

Treatment records from the 82nd Medical Group show continued complaints of radicular pain in the left lower extremity associated with her low back problems.  

As noted previously, the August 2011 VA examination of the spine was conducted on August 24, 2011-the effective date that was assigned for the 20 percent rating.  The Veteran presented with a history of pain radiating to the left lower extremity.  The examiner indicated that the Veteran had signs or symptoms due to radiculopathy.  Straight leg raising test was positive on the left, and there was decreased reflexes and sensation on the left.  Symptoms included constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness of the left lower extremity.  The severity of the symptoms was characterized as "mild" in nature by the examiner.  Muscle strength was normal except 4/5 with knee extension and there was no atrophy.  The examiner assessed the Veteran's left sciatic nerve as having incomplete paralysis with "moderate" severity.

In consideration of the evidence of record, the Board finds that, since the award of service connection, the Veteran has exhibited radiculopathy of the left lower extremity that has been manifested by radiating pain and numbness reflective of moderate incomplete paralysis of the sciatic nerve.  The August 2011 VA examination report is the most probative evidence for determining the severity of the Veteran's left lower extremity radiculopathy.  The examiner expressly noted that there is "mild" pain present, but that the Veteran's symptoms are also "moderate" in nature.  When resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms more closely approximate a "moderate" rather than a "mild" level of severity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Thus, the Board concludes that the criteria for a 20 percent rating under Diagnostic Code 8520 are met.  

Unlike the Veteran's spine disability, the evidence does not show that there are distinct stages of varying disability levels.  Although the August 24, 2011 VA examination report is the earliest piece of evidence that expressly addresses the severity of the Veteran's radiculopathy in the terms set forth in the rating criteria, the evidence prior to August 24, 2011 shows similar symptoms and level of disability.  Since the award of service connection for DDD and DJD of the lumbar spine, the evidence shows that the Veteran's left lower extremity radiculopathy has been manifested by the same radiating pain with numbness that was described as "moderate" in the August 2011 examination report.  Accordingly, the Board concludes that a 20 percent rating is warranted prior to August 24, 2011, as well.  Thus, a 20 percent rating is warranted throughout the entire rating period on appeal and no staged rating should be assigned.  See Fenderson, 12 Vet. App. at 126.  

Although a higher separate rating is warranted prior to August 24, 2011, an even higher evaluation in excess of 20 percent is not warranted at any point since the award of a separate rating for left lower extremity radiculopathy.  The evidence does not show that the Veteran's disability has resulted in "moderately severe" or "severe" incomplete paralysis of the sciatic nerve, or complete paralysis.  The VA examination reports, private treatment records and the Veteran's statements do not reflect such a disability picture.  The August 2011 VA examiner expressly noted that the Veteran's symptoms were no worse than "moderate" in nature.  Additionally, the Note at "Diseases of the Peripheral Nerves" states that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  There is no indication in the evidence that the Veteran's radiculopathy is other than sensory in nature.  Thus, at most, the moderate degree is appropriate.  Consequently, a rating in excess of 20 percent is not warranted for radiculopathy of the left lower extremity.  In reaching these conclusions, the Board applied the benefit-of-the-doubt doctrine in increasing the rating to 20 percent prior to August 24, 2011.  As the preponderance of the evidence is against a higher rating, the doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

4.  Bilateral Plantar Fasciitis

In the October 2008 rating decision, the RO granted service connection bilateral plantar fasciitis.  A noncompensable disability rating was awarded effective October 1, 2007 under Diagnostic Code 5276 as analogous to pes planus.

Pursuant to Diagnostic Code 5276, a noncompensable rating is warranted for mild symptoms that are relieved by a built-up shoe or arch support.  A 10 percent rating is warranted for moderate symptoms, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating is warranted for severe symptoms, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities, bilaterally.  A 50 percent rating is warranted for pronounced symptoms, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, bilaterally.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

In her August 2009 notice of disagreement, July 2010 substantive appeal, and a June 2011 statement, the Veteran contended that the zero percent rating was inadequate for her plantar fasciitis.  She indicated that she had pain in her feet, especially when standing, but also while sitting.  The Veteran stated that she wore an orthopedic appliance when she slept.

A May 2008 private treatment record shows that the Veteran was treated for multiple foot problems including plantar fasciitis.  She complained of chronic foot pain and the clinician noted that there was pain on palpation of the plantar aspect of the heel of both feet.  The diagnoses included bilateral plantar fasciitis.

During the July 2008 VA examination, the Veteran reported experiencing foot pain, which she noticed in the morning and when she begins walking.  There had been no effect on her usual occupation or activities.  In pertinent part, physical examination revealed normally appearing feet.  There was tenderness to deep palpation in the Achilles insertion area at the calcaneus bilaterally.  There was normal Achilles tendon alignment and no sign of abnormal weightbearing.  Flat feet were not found and no other pertinent symptoms were noted.  The diagnosis was bilateral plantar fasciitis.  Also diagnosed were hammertoe deformity of the right 4th toe and bilateral heel spurs.  Service connection is in effect for these separate disabilities and they are not for consideration in the analysis of the Veteran's bilateral plantar fasciitis.

In August 2011, the Veteran underwent additional VA examination of her feet.  A history of plantar fasciitis was noted.  The Veteran reported experiencing various levels and duration of heel pain, including when awakening in the morning and prolonged activity.  She indicated her activities of daily living, recreation and employment were affected due to the limitation of prolonged activity.  Treatment included using sole inserts.  Examination revealed normal Achilles alignment and no pain with manipulation, although there was mild tenderness to palpation of the bilateral heels.  It was noted that there was no functional limitation upon standing and walking.  The diagnoses included bilateral plantar fasciitis.

Based on this evidence, the Board finds that the Veteran's bilateral plantar fasciitis has been manifested by pain on manipulation and use of the feet.  This symptom has been continuously shown by the evidence since the award of service connection.  The Board concludes that this level of disability more closely approximates moderate disability rather than mild disability.  A moderate level of disability as analogous to pes planus warrants a 10 percent rating under Diagnostic Code 5276.  

The Board finds that rating the Veteran's bilateral plantar fasciitis as analogous to pes planus is the most appropriate manner in which to evaluate the disability.  Plantar fasciitis is not expressly listed in the Rating Schedule pertaining to evaluating the feet.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284.  However, the Veteran's bilateral foot pain is best encompassed by Diagnostic Code 5276 for pes planus as the criteria includes "pain on manipulation and use of the feet."  Additionally, VA's Compensation Service issued a Bulletin in July 2013 indicating that plantar fasciitis should be evaluated as analogous to pes planus.  The Bulletin explains that the most common symptom seen with plantar fasciitis is heel pain, which is consistent with the criteria for moderate disability.  The Bulletin is persuasive in explaining why plantar fasciitis should be evaluated as analogous to pes planus.  Thus, the Board does not find that any other diagnostic code for evaluating the feet is applicable to this issue, including Diagnostic Code 5284 for "other foot injuries," as the Veteran's plantar fasciitis did not arise from an injury to the feet.

Accordingly, the Board concludes that an initial 10 percent rating is warranted for the Veteran's bilateral plantar fasciitis based on moderate disability.  Staged ratings are not warranted for this claim.  See Fenderson, 12 Vet. App. at 126.  An even higher initial rating is not warranted at any point during the rating period on appeal as the evidence does not show that the Veteran's bilateral plantar fasciitis has resulted in severe or pronounced disability.  Other than heel pain, the symptomatology warranting a higher rating has not been shown.  The VA examination reports, private treatment records and the Veteran's lay statements do not show that the plantar fasciitis has been manifested by marked deformity, accentuated pain on manipulation or use, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, or no improvement from orthopedic shoes or appliances.  Moreover, the effects of painful motion and other factors are not for consideration because plantar fasciitis does not encompass motion of a joint.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 205-206.  Consequently, the preponderance of the evidence is against an even higher initial rating than 10 percent for bilateral plantar fasciitis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

5.  IBS

In the October 2008 rating decision, the RO granted service connection IBS.  A noncompensable disability rating was awarded effective October 1, 2007 under analogous Diagnostic Code 7319 for irritable colon syndrome.

Pursuant to Diagnostic Code 7319, a noncompensable rating is warranted for mild symptoms, including disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate symptoms, including frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe symptoms, including diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

In her October 2009 notice of disagreement and a June 2011 statement, the Veteran contended that a 10 percent rating is warranted for her IBS.  She stated that she does not have occasional episodes, but daily problems, which should be considered a frequent condition.

During the July 2008 VA examination, the Veteran reported experiencing alternating diarrhea and constipation, and that she never has a normal bowel movement.  No pertinent symptoms were noted on physical examination other than a mildly tender abdomen.  The diagnosis was IBS.  Private treatment records from 2009 show continued complaints of problems with bowel movements.  The Veteran reported dealing with regular loose stools, basically diarrhea.  She also experienced a constipation-type feeling sometimes.  The diagnosis was IBS and treatment focused on diet remedies.  In August 2011, the Veteran underwent additional VA examination in connection with the claim.  A history of IBS was noted.  The Veteran reported experiencing diarrhea daily and constipation at least once every two weeks.  Additionally, she complained of abdominal cramps associated with the diarrhea.  No pertinent symptoms were noted on physical examination other than an abdomen that was tender to palpation.  The diagnoses included IBS.

Based on this evidence, the Board finds that the Veteran's IBS has been manifested by daily diarrhea with intermittent constipation and abdominal cramps, which has resulted in frequent episodes of bowel disturbance with abdominal distress equating to moderate disability.  The criteria for rating IBS are essentially driven by what the claimant reports to have occurred, including reports to clinicians.  The Veteran has reported throughout pendency of the claim that she experiences frequent episodes of bowel disturbance.  She has primarily stated that her IBS has been manifested by diarrhea, but also constipation and abdominal cramps.

The Veteran is competent to report her symptoms in this case as diarrhea, constipation and abdominal cramps are generally observable manifestations by a layperson.  See, e.g., Jones v. Shinseki, 26 Vet. App. 56, 64 (2012) (finding that the Board failed to address whether the appellant was competent to report that he suffered from frequent diarrhea and abdominal distress), citing Jandreau, 492 F.3d at 1377 (noting general competence of laypersons to testify as to symptoms but not medical diagnoses).  The Veteran's reports are accorded sufficient evidentiary weight as medical clinicians have record those reports and have not disputed them.  Instead, the medical clinicians have appeared to endorse the symptomatology making it likely that the Veteran does indeed experience frequent episodes of bowel disturbance with abdominal distress.  This level of moderate disability for her IBS has been continuously shown by the evidence since the award of service connection.

A moderate level of disability warrants a 10 percent rating under Diagnostic Code 7319.  The Board finds that Diagnostic Code 7319 is the appropriate diagnostic code for evaluating the Veteran's IBS as the rating criteria expressly take into account the Veteran's symptomatology and the diagnostic code is for a similarly-titled disability in irritable colon syndrome.  None of the other diagnostic codes for evaluating the digestive system are more appropriate in this case and they do not provide for a higher disability rating for the Veteran's IBS-related symptoms.  Accordingly, the Board concludes that an initial 10 percent rating is warranted for the Veteran's IBS based on moderate disability.  Staged ratings are not warranted for this claim.  See Fenderson, 12 Vet. App. at 126.

An even higher initial rating is not warranted at any point during the rating period on appeal as the evidence does not show that the Veteran's IBS has resulted in severe disability.  Although the Veteran experiences both diarrhea and constipation, the evidence does not show that there is more or less constant abdominal distress.  The VA examination reports and private treatment records do not reflect that her abdominal distress occurs so often to be greater than frequent.  Additionally, the Veteran's own contention is that her problems occur frequently.  Consequently, the preponderance of the evidence is against an even higher initial rating than 10 percent for IBS.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


6.  Extraschedular Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for each disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture for each of the disabilities evaluated herein is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected DDD and DJD of the lumbar spine was evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243.  The criteria are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's lumbar spine disability has resulted in pain and limited motion.  These types of symptoms are considered in the rating criteria.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating for DDD and DJD of the lumbar spine prior to April 1, 2009, a 20 percent rating from April 1, 2009, through August 23, 2011, and a 40 percent rating thereafter.  

As to the Veteran's service-connected radiculopathy of the left lower extremity, the disability was evaluated as a disease of the peripheral nerves pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 for paralysis of the sciatic nerve.  The criteria are also found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's peripheral nerve disability has resulted in radiating pain and numbness.  These types of symptoms are considered in the rating criteria when assessing incomplete paralysis.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 20 percent disability rating for radiculopathy of the left lower extremity.  

In regard to the Veteran's service-connected bilateral plantar fasciitis, the disability was evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5276.  The criteria are also found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's plantar fasciitis has resulted in foot pain.  This type of symptom is considered in the rating criteria when assessing the disability as analogous to pes planus.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating for bilateral plantar fasciitis.  

With respect to the Veteran's service-connected IBS, the disability was evaluated as a condition of the digestive system pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319 for irritable colon syndrome.  The criteria are also found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's IBS has resulted in diarrhea, constipation and abdominal cramps.  These types of symptoms are considered in the rating criteria when assessing the disability as analogous to irritable colon syndrome.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating for IBS.  

Generally, the Veteran has indicated that these disabilities affect her ability to perform activities of daily living, recreational activities and employment activities.  For instance, she stated she has a hard time sweeping and washing dishes.  Difficulty accomplishing those tasks is not a "symptom" set forth in any portion of the Rating Schedule, yet it is a result of the same symptoms that result in the impairment evaluated above; e.g., back pain.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required for any of the disabilities.  See 38 C.F.R. §§ 4.71a, 4.114, 4.124a, Diagnostic Codes 5237, 5243, 5276, 7319, 8520; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral knee arthritis is denied.

Service connection for removal of tooth #30 is denied.

Service connection for right lower lip paresthesia is granted.

Service connection for hammertoe deformity of the left 4th and 5th toes is granted.

Prior to April 1, 2009, an evaluation in excess of 10 percent for DDD and DJD of the lumbar spine is denied.

From April 1, 2009, through August 23, 2011, an evaluation of 20 percent, but no higher, for DDD and DJD of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits.

From August 24, 2011, an evaluation of 40 percent, but no higher, for DDD and DJD of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits.

Prior to August 24, 2011, an evaluation of 20 percent for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation in excess of 20 percent for radiculopathy of the left lower extremity is denied.

An initial evaluation of 10 percent, but no higher, for bilateral plantar fasciitis is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial evaluation of 10 percent, but no higher, for IBS is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

The Board finds it necessary to remand the remaining issues on appeal to the RO for additional development and consideration for the reasons set forth below.

Ear Infections

The Veteran's service treatment records document diagnoses and treatment for otitis media and otitis externa, including in September 1993, June and July 1999, and April, July and September 2006.  Eustachian tube dysfunction was also noted. Although there is evidence of ear infections during service, there is a question as to whether the Veteran currently has ear infections and if they are related to her in-service ear infections.  Post-service VA examination reports pertaining to the ears in July 2008, August 2008, October 2010 and July 2011 all note a history of ear infections.  However, the examiners indicated that the Veteran may not currently have ear infections.  

Based on this evidence, the Board finds it necessary to remand the claim for another VA examination to determine whether the Veteran currently has ear infections, including at any point during the pendency of the claim.  Additionally, an opinion is needed that addresses whether ear infections can resolve as a disability and whether any identified ear infections are related to the Veteran's active duty service.

Facial Scarring

The Veteran contends that she has facial scarring as a result of surgery during service.  She asserts that the scarring is the result of medically necessary surgery to address her right eyelid that was interfering with her vision.  The Veteran maintains that the surgery was not elective cosmetic surgery.  Thus, she believes that service connection is warranted for any residual scarring.

Service treatment records show that the Veteran underwent facial surgery in approximately February 2003.  The surgery was variously characterized as facial rejuvenated surgery, brow lift and blepharoplasty.  The records reflect that the surgery was in response to brow ptosis or redundant eyelid skin.  Post-service VA examinations note a history of a facelift and blepharoplasty.  A scar on the right cheek was found during a July 2008 VA skin examination, but an August 2008 VA dental examination indicated that there was no related scarring.

Based on this evidence, the Board finds it necessary to remand this claim for a VA examination that more directly addresses this specific matter.  An examiner must address whether there is any residual disability from the February 2003 surgery and whether the surgery was performed for medical reasons or was for elective cosmetic purposes.

Lung Disorder

The Veteran contends that she has a lung disorder that was incurred in active military service.  She asserts that it may be exercise-induced.  Service treatment records reflect treatment for exercise-induced asthma, as well as reactive airway disease and bronchitis.  Additionally, records from the 82nd Medical Group created during service reflect that a sleep study was conducted in July 2007.  Although obstructive sleep apnea was not diagnosed, the interpretation was that the Veteran had "mild upper airway resistance syndrome."  The July 2008 VA examiner noted that the Veteran had a history of treatment for acute bronchitis and exercise-induced asthma.  The diagnoses included resolved acute bronchitis and the aforementioned mild upper airway resistance syndrome.  

The Board finds it necessary to remand this claim for a VA examination specifically to address the Veteran's claimed lung disorder.  A pulmonary function test (PFT) must be administered.  In addition to the physical examination, an opinion must be requested as to whether the Veteran has a lung disorder that had its onset during, or is otherwise related to, her active military service.  The requested opinion must also comment on the nature of "mild upper airway resistance syndrome" and whether it is considered a disability.  

Hammertoe Deformity of the Right 5th Toe

The issue of entitlement to service connection for hammertoe deformity of the right 5th toe is not ready for appellate disposition, as remand is required for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).

When the Veteran filed her application for benefits in June 2008, she included a claim of service connection for bilateral hammertoes of the 4th and 5th digits.  In the October 2008 rating decision, the RO granted service connection specifically for hammertoe deformity of the right 4th toe.  Entitlement to service connection for hammertoe deformity of the right 5th toe was denied.  In her August 2009 notice of disagreement, the Veteran expressly disagreed with the decision regarding hammertoe deformity of the right 5th toe.  Although an April 2010 statement of the case included the issue of entitlement to service connection for hammertoe deformity of the left 4th and 5th toes, the right 5th toe was not included.  Accordingly, the RO must issue a statement of the case for this issue and a remand is required. 

Fibromyalgia

The Veteran has undergone combined VA examinations that have included a diagnosis of fibromyalgia, and a recording of the Veteran's history and complaints in regard to the service-connected disability.  However, an examiner has yet to expressly comment on the severity of the Veteran's fibromyalgia in the context of the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Specifically, whether the associated symptoms are constant, or nearly so, and refractory to therapy.  Id.  Moreover, fibromyalgia is listed in the rating section pertaining to the musculoskeletal system and service connection is currently in effect for eight other disabilities involving the musculoskeletal system.  No attempt has been made to differentiate symptoms between the disabilities or determine whether the symptoms overlap.  See 38 C.F.R. § 4.14 (2013) (evaluation of the same disability under various diagnoses is to be avoided).  Therefore, the Board finds it necessary to remand the claim for a VA examination.

TMJ Syndrome

The Veteran has undergone VA dental examinations that have addressed the severity of her service-connected TMJ syndrome.  Although the Veteran's TMJ syndrome has been evaluated as a "dental and oral condition," the rating criteria nevertheless pertain to limitation of motion.  See 38 C.F.R. § 4.150, Diagnostic Code 9905 (limited motion of temporomandibular articulation).  In measuring the inter-incisal range and range of lateral excursion, VA examiners in August 2008 and August 2011, as well as a dentist from the 82nd Medical Group in August 2009, have noted points when clicking occurred, discomfort and pain occurred, and the maximum opening.  Similar to limitation of motion of a musculoskeletal joint, any functional loss associated with painful motion and other factors must be addressed in the context of the rating criteria.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 205-206.  Because an examiner has not yet commented on whether any clicking, discomfort or pain associated with temporomandibular articulation results in additional functional loss, the Board finds it necessary to remand the claim for a VA examination.

Internal Hemorrhoids and Anal Fistula

The Veteran has undergone combined VA examinations that have included diagnoses of internal hemorrhoids, and fistula-in-ano or anal fistula.  While the Veteran's reported symptoms have been noted and internal hemorrhoids found on physical examination, an examiner has yet to expressly comment on the severity of the Veteran's internal hemorrhoids and anal fistula in the context of the rating criteria.  Specifically, as to hemorrhoids, whether they are large, thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, with persistent bleeding, and with secondary anemia or fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  Additionally, Diagnostic Code 7335 for evaluating fistula-in-ano requires that the disability be rated as impairment of sphincter control.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332, 7335.  Therefore, the Board finds it necessary to remand the claim for a VA examination to assess the severity of this disability.

Removal of Multiple Precancerous Area and Skin Tags with Actinic Keratosis Right Chin and Lupus

The Board finds that this claim must also be remanded for further VA examination and reconsideration for the following reasons.  First, the service-connected disability includes "lupus," but it has been evaluated solely as a skin disability.  A July 2008 VA examiner indicated that there was no evidence of lupus at the time of that examination on examination of the skin only.  However, subsequent private treatment records contain a diagnosis of lupus and characterize it specifically as systemic lupus erythematosus (SLE).  An October 2010 VA examination included a diagnosis of lupus without any additional specification.  The most recent VA skin examination in August 2011 did not contain a diagnosis of lupus, but referenced it in the medical history.  Some types of lupus are evaluated as skin disabilities.  See 38 C.F.R. § 4.118, Diagnostic Code 7809 (2013).  In contrast, SLE is evaluated as an immune disorder.  See 38 C.F.R. § 4.88b, Diagnostic Code 6350 (2013).  Thus, a VA examination is necessary to determine whether the Veteran in fact has SLE, the residuals if any, and whether she should be separately evaluated for that disability.  

Next, the nature and severity of the Veteran's service-connected skin disability is unclear.  Although the Veteran claimed actinic keratosis of the right chin, the July 2008 VA examination indicated that she had scattered actinic damage on her face, forehead, ears, neck, chest, back and arms.  Thus, the disability appears to affect other areas of her body rather than solely the right chin.  This is significant as a skin disability may be evaluated based on the area of the body affected.  Additionally, the most recent VA examination in August 2011 contained the diagnosis of atopic dermatitis, which is not what is being evaluated.  Therefore, an examination is also necessary to determine the nature and severity of the Veteran's service-connected skin disability.  

TDIU

Evidence associated with the Veteran's claims file during the pendency of this appeal raised the issue of entitlement to TDIU.  As such, this claim is properly before the Board as it is part and parcel with the above-captioned initial rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of entitlement to TDIU is "intertwined" with the initial rating claims, but was not addressed by the RO, the claim is remanded to the RO.  A remand will allow for the RO to provide proper notice regarding this issue, complete development including a VA medical opinion on the matter, and consider the merits of the claim in the first instance.

Medical Records

The Veteran may be receiving regular treatment at the 82nd Medical Group and through private treatment providers.  Treatment records must be requested from the appropriate facilities on remand.

Accordingly, this case is remanded for the following actions:

1.  The RO must issue the Veteran a statement of the case and notification of her appellate rights with respect to the issue of entitlement to service connection for hammertoe deformity of the right 5th toe.  See 38 C.F.R. §§ 19.29, 19.30 (2013).  The RO must inform the Veteran that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal, it must be certified to the Board for appellate review. 

2.  The RO must provide notice and assistance to the Veteran with respect to the issue of entitlement to TDIU.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The RO must provide VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.

3.  The RO must attempt to procure copies of more recent records from the 82nd Medical Group or any other appropriate facility at which the Veteran has received treatment.  A release from the Veteran must be obtained as necessary.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

4.  Thereafter, the RO must afford the Veteran the appropriate VA examination to determine whether she has ear infections that are related to her military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner must determine whether the Veteran currently has ear infections, including at any point during the pendency of the claim.

Based on the examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any identified ear infections are related to the Veteran's active duty service.  Consideration must be given to the in-service treatment for otitis media, otitis externa and eustachian tube dysfunction.  The examiner must comment on whether ear infections can resolve as a disability.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must also afford the Veteran the appropriate VA examination to determine whether there is any residual disability, including facial scarring, related to her February 2003 surgery.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

Based on the examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any facial scarring, or other residual disability, is related to the Veteran's February 2003 surgery during active duty service.  The examiner must comment on whether the surgery was performed for medical reasons or was for elective cosmetic purposes.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The RO must also afford the Veteran the appropriate VA examination to determine whether any lung disorder found is related to her military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  A PFT must be conducted.

The examiner must identify any lung disorder found based on the clinical testing and examination.  The examiner must comment on the nature of "mild upper airway resistance syndrome" and whether it is considered a disability.  

Based on the examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed lung disorder is related to the Veteran's active duty service.  Consideration must be given to the in-service treatment for exercise-induced asthma, reactive airway disease and bronchitis.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

7.  The Veteran must also be afforded a comprehensive examination to determine the current severity of her service-connected fibromyalgia.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner must address whether the Veteran's fibromyalgia is manifested by symptoms:  requiring continuous medication for control; that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time; or that are constant, or nearly so, and refractory to therapy.

Service connection is currently in effect for eight other disabilities involving the musculoskeletal system.  The examiner must also address whether the Veteran's symptoms associated with fibromyalgia can be differentiated from the other musculoskeletal disabilities or whether the symptoms overlap.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.  

8.  The Veteran must also be afforded a comprehensive examination to determine the current severity of her service-connected TMJ syndrome.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner must determine the range of motion of the Veteran's inter-incisal range and range of lateral excursion, in millimeters.  If pain (or other symptom such as clicking or discomfort) is present on any motion, the Veteran must be instructed to indicate to the examiner at what point the pain begins and the examiner must report this finding.  The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected TMJ syndrome after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional millimeters of limitation of motion lost.  The examiner must also indicate whether there is any interference with mastication.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.  

9.  The Veteran must also be afforded a comprehensive examination to determine the current severity of her service-connected internal hemorrhoids and anal fissure.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms: mild or moderate internal or external hemorrhoids; large or thrombotic internal or external hemorrhoids that are irreducible and with excessive redundant tissue, which evidence frequent recurrences; or any internal or external hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

The examiner must also determine the level of any impairment of sphincter control, which includes: healed or slight, without leakage; constant slight, or occasional moderate leakage; occasional involuntary bowel movements, necessitating wearing of pad; extensive leakage and fairly frequent involuntary bowel movements; or complete loss of sphincter control.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.  

10.  The Veteran must also be afforded a comprehensive examination to determine the current severity of her service-connected skin disability and lupus (currently characterized as removal of multiple precancerous area and skin tags with actinic keratosis right chin and lupus).  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  Color photographs must be taken.

The examiner must determine whether the Veteran has lupus and whether it is characterized as systemic lupus erythematosus (SLE).  If the Veteran has SLE, then the examiner must comment on the frequency and severity of SLE.  This includes whether SLE results in:  exacerbations once or twice a year or symptomatic during the past 2 years; exacerbations lasting a week or more, 2 or 3 times per year; or frequent exacerbations producing severe impairment of health.  All residuals must be identified.

The examiner must also comment on the proper diagnosis for the Veteran's service-connected skin disability.  Then, the examiner must address the severity of the disability by indicating the percentage of the Veteran's body that is affected by her service-connected skin disability, with a specific finding made as to the percentage of exposed areas affected.  The examiner must determine if the Veteran requires systemic therapy for the skin disability, such as corticosteroids or other immunosuppressive drugs and, if so, the total duration in weeks of such therapy during a 12-month period.  Further, the examiner must opine as to whether the skin disability is disfiguring to the Veteran's head, face, or neck.  In this regard, the examiner must identify visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  Likewise, the examiner must identify any of the following characteristics of disfigurement:  scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.  

11.  The RO must notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

12.  After the examinations have been completed, the RO must forward the Veteran's claims file to an appropriate medical professional to determine the effects of her service-connected disabilities on her ability to obtain and maintain employment consistent with her education and occupational experience.  The claims file and all electronic records must be made available to the reviewer, and the reviewer must specify in the report that the claims file and electronic records have been reviewed.  

The RO must provide the reviewer with a complete list of the Veteran's service-connected disabilities.  Based on a review of the evidence of record, the reviewer must provide an opinion as to whether the Veteran's service-connected disabilities either alone or acting in concert, preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.  This opinion must be provided without consideration of her nonservice-connected disabilities or age.  

A complete rationale for all opinions must be provided.  If the reviewer cannot provide a requested opinion without resorting to speculation, it must be so stated, and the reviewer must provide the reasons why an opinion would require speculation.  The reviewer must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the reviewer must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular reviewer.  The report must be typed.  

13.  The RO must review the resulting examinations and opinions to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

14.  Finally, after undertaking any other development deemed appropriate, the RO must re-adjudicate the issues on appeal.  If a benefit sought is not granted, the RO must furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until she receives further notice; however, she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


